Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner finds the applicants arguments to be persuasive.  Each and every function the computer is required to be programmed to perform as claimed is not taught by the prior art previously applied and would be hindsight to combine known prior art to do so.  Also, upon further consideration the examiner finds the previous interpretation applied of ‘façade’ to be unreasonably broadening in light of the disclosure and its plain meaning which would be a face of a building such that to interpret the façade as being more than one face (such as by combining a north face and east face to be one façade as previously interpreted/applied) is unreasonable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information:

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634